The Attorney General has filed his written confession of error, confessing that the lower court erred in giving instruction No. 9, which is as follows:
"The defendant is a competent witness in his own behalf. You will judge the defendant as an interested witness. You are not to disbelieve him merely because he is the defendant in the case, but you will apply the rules of judging the credibility of witnesses to the defendant's testimony, and then you will give his testimony such credit as you think it entitled to, and no more."
Under the uniform decisions of this court the confession of error must be sustained. A similar instruction was condemned *Page 429 
in the following named cases: Fletcher v. State, 2 Okla. Cr. 300,101 P. 599; Green v. U.S., 2 Okla. Cr. 55, 101 P. 112;Hendrix v. U.S., 2 Okla. Cr. 240, 101 P. 125; and Reed v. U.S.,2 Okla. Cr. 652, 103 P. 371.
The confession of error is sustained, and the case reversed, with direction to grant the defendant's motion for a new trial.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur.